Original *17and cross suits. The court decided that where the abatement of a suit is caused by the death of one of several defendants and the suit is revived by the complainant in the original suit, it is only necessary, in a simple bill of revivor, to bring the representatives of the decedent before the court; without making the surviving defendants parties to such bill.
Revivor of suits.
Cross bill. Stay of proceedings mortgage cases.
That where a bill of revivor, or in the nature of a bill of revivor, is filed by any one who was not a party to the original suit, either as the representative of a deceased party or otherwise, all of the other parties to such original suit who have any interest in the further proceedings therein, should be made parties to such bill, either as complainants or defendants.
That the same rule which applies to a simple bill of revivor against the representatives of one of several defendants applies in the case of a supplemental bill of revivor to bring the devisee or assignee of one of the original defendants before the court.
That by the present practice of this court, defendants in a suit for the foreclosure of a mortgage, whose claims are upon the'equity of redemption merely, and who have no interest in the mortgaged premises adverse to the complainant’s claim are not permitted to delay his proceedings by a litigation of their claims to the equity of redemption with their co-defendants.
That to authorize the court to interfere in such a case to stay the proceedings of the mortgagee, either upon the filing of a cross bill by one or more of the defendants in the foreclosure suit, or otherwise, it must appear that a stay of the proceedings until they can litigate their claims as between them and their co-defendants is absolutely necessary to the prelection of their rights.
Motion to open or vacate order to close proofs, and to stay proceedings in the original suit denied, with costs.